Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 06740 Legg Mason Partners Institutional Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: Funds Investor Services 1-800-822-5544 or Institutional Shareholder Services 1-888-425-6432 Date of fiscal year end: October 31 Date of reporting period: July 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS INSTITUTIONAL TRUST SMASh SERIES EC FUND FORM NQ JULY 31, 2009 SMASh Series EC Fund Schedule of Investments (unaudited) July 31, 2009 Face Amount Security Value CORPORATE BONDS & NOTES  71.5% CONSUMER DISCRETIONARY  11.1% Auto Components  0.5% Allison Transmission Inc., Senior Notes, 11.250% due 11/1/15 (a)(b) $ Visteon Corp., Senior Notes: 8.250% due 8/1/10 (c) 12.250% due 12/31/16 (a)(c) Total Auto Components Automobiles  0.6% General Motors Corp., Senior Debentures, 8.375% due 7/15/33 (c) Diversified Consumer Services  0.7% Education Management LLC/Education Management Finance Corp., Senior Subordinated Notes, 10.250% due 6/1/16 Hotels, Restaurants & Leisure  3.0% Caesars Entertainment Inc., Senior Subordinated Notes, 8.125% due 5/15/11 Denny's Holdings Inc., Senior Notes, 10.000% due 10/1/12 El Pollo Loco Inc.: Senior Notes, 11.750% due 11/15/13 Senior Secured Notes, 11.750% due 12/1/12 (a) Harrahs Operating Escrow LLC/Harrahs Escrow Corp., Senior Secured Notes, 11.250% due 6/1/17 (a) MGM MIRAGE Inc., Senior Secured Notes: 10.375% due 5/15/14 (a) 11.125% due 11/15/17 (a) Sbarro Inc., Senior Notes, 10.375% due 2/1/15 Station Casinos Inc., Senior Notes: 6.000% due 4/1/12 (c)(d) 7.750% due 8/15/16 (c)(d) Total Hotels, Restaurants & Leisure Household Durables  0.7% Norcraft Cos. LP/Norcraft Finance Corp., Senior Subordinated
